Dewey, J.
1. This action was properly instituted in the names of the present plaintiffs, the indorsement of the entire note being made to the two indorsees, and the claim as respects the maker not being divisible into two separate causes of action. The delivery to one of the indorsees, and a suit instituted and carried on for the benefit of both, with their concurrence, show a sufficient acceptance of the transfer to them. By these acts, they became legal parties to the note, and are entitled to enforce the payment of any sum due thereon, and as to which no defence existed as against the payee at the time of the transfer, although the note was transferred to them as a gift by the payee.
2. The ruling of the court excluding as a set-off, or payment, any indebtedness of the payee to the defendant for support after November 1855, was, upon the facts shown in the case, sufficiently favorable to the defendant.
3. The proposed testimony of Harriet Beverley as to statements of the payee in reference to the possession of the note in 1854 was immaterial, inasmuch as the payee in 1855 was shown fo have had the actual possession of it, and at that date to have passed the same by her indorsement, and by the delivery of it to one of the indorsees for the benefit of both.
4. The exceptions to the ruling of the court rejecting the evidence of Peabody as to the value of the house are not sustained His qualifications to give an opinion as to the value of the house were so imperfectly shown as to justify the presiding *37judge in rejecting the same. It was not shown that he had owned or occupied any land in the vicinity, or of like character with that of the subject of inquiry, or had lived in the vicinity, or had known even by hearsay of any sales of similar estates. It is true the witness stated that he knew the value of the estate. The party offering him should have gone further, if the facts would have justified him in doing so, and have shown that he was the owner or occupant of a similar estate, and that he had ample means for forming an opinion of the value of this house. It was the duty of the party offering the witness to show these facts, if the presiding judge thought the witness not competent to give an opinion ; and having wholly omitted to do so, no exception lies to the ruling of the court. See Fowler v. County Commissioners, post, 97; Shattuck v. Stoneham Branch Railroad, post, 117.
5. The proposed evidence as to the amount assessed upon the property, as .shown by the assessors’ books, was not proper evidence in reference to the actual value of the house.
6. We see no objection to the ruling as to the amount of interest that had been paid upon the note, as indicated by the indorsement. The indorsement was not free from ambiguity as to the precise time of the payment of interest stated to have been made. The most favorable view for the defendant would seem to be that it was to be inferred from the indorsement that the interest had been paid up to the expiration of the year ending April 28, 1855. The words are, “ Received one year’s in terest.”
We should infer from the amount of the verdict that the jury allowed the plaintiffs interest only from April 28,1855. There was certainly no presumption in law that the interest had been paid to the 13th of June 1855, as is contended by the defendant Exceptions overruled.